Case: 14-60923      Document: 00513578277         Page: 1    Date Filed: 07/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60923
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 5, 2016
DOUGLAS ARMANDO MULATO-CHICAS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner,

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A205 346 543


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Douglas Armando Mulato-Chicas petitions this court for review of an
order of the Board of Immigration Appeals (BIA) denying his application for
withholding of removal and protection under the Convention Against Torture
(CAT). Mulato-Chicas contends that he belongs to a particular social group of
ex-gang members who have defied a gang order to kill and who have removed
their gang tattoos.       He argues that the group satisfies the BIA’s social


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60923     Document: 00513578277      Page: 2   Date Filed: 07/05/2016


                                  No. 14-60923

distinction and particularity test because El Salvador segregates ex-gang
members from its general prison populations. He offers no authority for the
proposition that a prison housing classification amounts to recognition as a
“discrete class of persons” by society at large. See Orellana-Monson v. Holder,
685 F.3d 511, 519 (5th Cir. 2012). Nor does he explain how the members of his
proposed group are “in a substantially different situation from anyone who has
crossed the gang, or who is perceived to be a threat to the gang’s interests.” Id.
at 522 (internal quotation marks and citation omitted). We decline to disturb
the agency’s decision that he failed to show membership in a particular social
group. See id. at 517, 521.
      To the extent Mulato-Chicas asserts that he presented evidence that
defying a gang order to kill constitutes protected political opinion, he does not
describe the evidence or explain how opposing a criminal gang amounts to
political opinion. He thus abandons any claim for withholding of removal on
that ground by failing to brief it adequately. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). He likewise abandons any claim that he is
entitled to relief as the spouse of a United States citizen or the parent of United
States citizen children by failing to address both the standards for obtaining
such relief and how he meets those standards. See Soadjede, 324 F.3d at 833.
      With respect to his CAT claim, Mulato-Chicas cites no evidence that
police were aware that a member of MS-13 intended to shoot him and took no
action to prevent the shooting. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341,
354 (5th Cir. 2002); 8 C.F.R. § 208.18(a)(7). Although Mulato-Chicas cites
reported incidents of torture and other similar misconduct committed by
Salvadoran officials, he cites no evidence that he is similarly situated with the
victims of those abuses. The only evidence that he himself was harmed by a



                                        2
    Case: 14-60923     Document: 00513578277       Page: 3   Date Filed: 07/05/2016


                                  No. 14-60923

public official is his testimony that police hit him during his arrest for murder.
However, there is no evidence that the incident caused him “severe pain or
suffering.” § 208.18(a)(1). For these reasons, Mulato-Chicas fails to show that
the evidence is so compelling that no reasonable fact finder could fail to find
that it is more likely than not that he would be tortured if removed. See Roy
v. Ashcroft, 389 F.3d 132, 138, 140 (5th Cir. 2004) (internal quotation marks
and citation omitted); 8 C.F.R. § 1208.16(c)(2).
      To the extent Mulato-Chicas also challenges the sufficiency of the
Board’s reasons for denying relief under the CAT, we lack jurisdiction to review
the purported defect in the BIA’s decision because he failed to raise it in a
motion for reconsideration. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562
F.3d 314, 319-20 (5th Cir. 2009).
      Because Mulato-Chicas has not shown that he is entitled to withholding
of removal or protection under the CAT, we do not reach his arguments
challenging the alternative determination that there are serious reasons to
believe he committed a serious nonpolitical crime in El Salvador. The petition
for review is DENIED in part and DISMISSED in part. The outstanding
motions are DENIED.




                                        3